Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 28 August 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris 10 Fructidor 13 (28 aoust 1805)
                  
                  Je me reproche une chose:—C’est de n’avoir pas invoqué votre autorité au premier moment où Mr. Armstrong, se mêlant d’une affaire qui ne le regardait point, et y portant des opinions injustes en elles mêmes, totalement contraires à l’interêt de ses Compatriotes, a entrepris de causer un enormé dommage à un grand nombre de Citoyens américains, et a soutenu, a fait adopter à la Cour de France, un Principe qui renversait le Commerce et toutes les Compagnies d’Assurances des Etats unis.
                  J’avais constamment esperé pouvoir le ramener à des pensées plus raisonnables; et l’affaire sur laquelle il est tombé dans des erreurs d’abord vacillantes, puis opiniâtres, êtait si simple, si claire, que je n’imaginais pas qu’elle pût être longue à terminer, qu’elle pût être terminée arbitrairement et sans équité.
                  Cette affaire est celle du Navire le New Jersey, pris injustement par un Corsaire de St. Domingue, racheté par les Armateurs et les Chambres d’assurance au moyen d’un dépot de 203,050 dollars versés en argent dans la Caisse de la Colonie, par suite d’une transaction avec le Général Hédouville qui engageait la Loyauté Française que cette somme serait rendue si le Conseil des Prises en France jugeait la capture mal fondée.
                  Le Conseil des Prises a jugé, comme le Conseil d’Etat l’avait d’abord présumé que le Corsaire avait eu tort et que les 203,050 dollars devaient être rendus aux Armateurs américains.
                  La Commission américaine avait admis cette restitution pour être comprise dans celles à effecteur sur les vingt millions provenans de l’acquisition de la Louisiane, et destinés aux indemnités que les Americains lèsés par la France avaient droit de réclamer.
                  L’affaire êtait consommée. Mr. Armstrong n’avait aucun droit d’y intervenir autrement que pour faire expédier les Lettres de change conformement au Traité.
                  Le Conseil Français avait ordonné la restitution.—La Commission américaine etait Cour autorisée à décider si cette restitution devait être imputée sur la somme que les Etats Unis avaient réservée pour les remboursemens de ce genre.
                  La mission de Mr Armstrong êtait de prononcer sur les affaires que la Commission n’aurait pas pu examiner ou aurait trouvées douteuses; non de casser les décisions qu’elle aurait rendues. Quant à celles là, il ne devait que les exécuter.
                  des gens, qui voulaient faire appliquer les fonds à des demandes moins justes, ont obtenu, qu’avant l’execution de celle qui concernait le New Jersey, le Ministre française consulterait extrajudiciarement et confidentiellement Mr. Armstrong.
                  Celui-ci devait répondre conformement aux pieces et dire que le Jugement du Conseil des Prises et l’admission faite par la Commission américaine ne pouvaient être attaqués, puis qu’ils êtaient en forme légale.
                  Il a au contraire répondu qu’on lui avait dit, verbalement et sans l’affirmer, que MM Nicklin et Griffith êtaient des commis anglais, qu’ils n’avaient pu faire l’expédition du New Jersey qu’avec des fonds anglais; et que, quand ils seraient américaines, le navire ayant êté assuré aucune réclamation ne devait avoir lieu.
                  Sur le premier point, il insinuait le contraire de ce qu’il savait fort bien; car Mr. Griffith en particulier lui est très connu.
                  Sur le second, il mettait en principe que les Assureurs américains de vaisseaux américains n’avaient rien à réclamer en cas de prises injustes, parce qu’ils avaient assez gagné dans d’autres occasions; et que dès qu’un navire était assuré, même par les concitoyens de ses Armateurs, il devait toujours être adjugé aux Corsaires et ne devait jamais entrer dans les réclamations de la République américaine.—Il est impossible d’imaginer une doctrine plus absurde, et qui puisse devenir plus nuisible aux Etats unis.
                  Cette opinion de Mr. Armstrong, aisément adoptée par le Ministere Français, a empêché d’avoir égard au Jugement du Conseil des Prises et à l’admission prononcée par la Commission américaine.
                  J’en ai appellé aux deux Ministres eux mêmes.—J’ai remis à Mr. Armstrong tous les originaux des Polices d’assurances, et les actes passés par tous les Interessés au New Jersey devant les notaires américains.
                  Il a paru convaincu.—Il a promis de devenir l’avocat de ceux dont il avait fait décider la ruine.
                  Puis, il est revenu à sa premiere erreur, et a déclaré qu’il ne consentirait jamais qu’on rendit aux assureurs la portion du dépot faite avec leur argent.
                  Il voulait bien alors que l’on payât la portion qui n’êtait pas assurée.
                  Aggravant ensuite sa versatilité, il s’est opposé à ce qu’on payât rien du tout pour le New Jersey, à ce qu’on rendit quoique ce fût de l’argent américain déposé à St. Domingue pour ce Navire, et dont le Tribunal Français ordonnait la restitution entiere.
                  Enfin le Ministre Français, ayant parfaitement reconnu l’injustice de cette résolution, lui a demandécomme une marque d’amitié de ne pas refuser qu’on payât le tiers, ou 67,683 dollars; et Mr. Armstrong n’a pas voulu consentir qu’on restituât plus de 55,580 dollars, sans qu’il y ait raison, ni pretexte, pour cette proportion singuliere.
                  Il a fait perdre aux Interessés et Assureurs près de 150,000 dollars que les Juges Français ordonnaient de leur rendre, et plus de 12,000 dollars que le Ministre Français, même en reculant du Jugement du Tribunal, avait dessein de leur donner.
                  Nous lui avons prouvé, Mr. de la Grange et moi, que les anglais dans un cas semblable avaient fait payer capital et interets aux Assureurs du Vaisseau américain l’Hannah.—Cela n’a point ébranlé son entêtement.
                  Ainsi Mr. Armstrong a eu deux torts bien graves et de la plus dangereuse conséquence.—Le premiere, comme Magistrat, de s’être immiscé dans une affaire conclue, et d’avoir infirme la décision de l’autorité définitive établie par son Pays.—Le second comme Ministre plénipotentiaire représentant sa Nation, d’avoir de lui même, sans mission, au delà de ce que demandait le Ministre étranger, renoncé pour elle à obtenir la restitution de ses navires de commerce le plus injustement pris ou détenus, lorsqu’ils se trouverait qu’ils auraient êté assurés par ses Chambres d’assurance.
                  Le Gouvernement Français, s’appuyant sur ce que le Ministre américain ne consentait pas à ce qu’il fut payé plus de 100,000 écus ou 55,580 dollars, a exigé une quittance finale, que Mr de la Grange et moi n’avons pu lui refuser, à peine de ne rien avoir du tout pour nos commettans américains.
                  Mais ne trouvez vous pas, Monsieur le Président, qu’ils ont droit de réclamer devant vous, et peut-être devant vos Tribunaux, à raison du dommage que leur a causé le Ministre de leur Patrie qui, sans instruction pour le faire, ou plustôt contre ses instructions, les a empêchés de rentrer dans leur propriété et de jouir de ce que leur allouaient les Magistrats et les Ministres d’un Gouvernement étranger.
                  N’est-il pas visible que la France augmentera contre les Etats Unis, à la premiere occasion, de l’exemple donné par Mr. Armstrong de refuser toute restitution des navires américains assurés en amérique; et que l’Angleterre, ne voulant pas avoir moins de priviléges à votre égard que vous n’en accordez à la France, adoptera bientôt une Jurisprudence semblable, mise en avant en votre nom par un Ministre revêtu de vos pouvoirs:—de sorte que vos navires marchands seraient à la merci des Corsaires de toutes les Nations, que vos Chambres d’assurances ne pourraient plus assurer à aucun prix, que votre Pavillon commercial ne pourrait plus tenir la mer, et que l’énorme capital employé par votre nation en constructions navales deviendrait paralysé et perdu.
                  Je crois très essentiel que vous fassiez désavouer formellement auprès du Gouvernement Français, cette étrange maxime de diplomatie sortie de la tête de Mr Armstrong contre le droit et les interêts de votre République.
                  Mr. Armstrong est le seul américain que j’aie vu entierement inaccessible à la raison, complettement ignorant sur les affaires de sa nation, et d’un emportement, d’un despotisme de caractere, qui rende inutile de réclamer devant lui la justice et mortellement désagréable d’entrer en négociation.—nul homme dans le monde n’est moins propre à vous representer.—Si tous ses compatriotes lui ressemblaient, l’empressement qu’on éprouve à s’affilier à leur corps politique serait terriblement affaibli.
                  Mais heureusement la nation américaine est très bonne, elle est trè sensée; et elle a en vous un excellent Chef qui me pardonnera de lui avoir dit en cette occasion ma pensée toute entiere. 
                  Daignez y voir, Monsieur le Président, une nouvelle preuve de mon attachement inviolable et de mon profond respect.
                  
                     
                        duPont (de Nemours)
                  
                  
                     Je joins ici les mémoires que j’ai eu à publier dans l’affaire dont je viens d’entretenir votre Excellence.—Elle y trouvera la preuve et le développement des faits que je lui expose.
                     Je me propose toujours de vour voir à Washington-City l’année prochaine. Ma Femme vous présente son respect.
                     Pour que cette lettre vous parvienne plus surement, je mets les mèmoires dans un autre paquet.
                  
               